DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Thomas on 03/17/2022.
Claims 1-20, in their entirety, are re-written using the following phraseology:
1.  	A Cartesian robot comprising:
	a base having a base mount attached to the base;
	a plurality of actuators attached to the base;
	a first actuator comprising a first linear actuator having a first piece attached directly to the base and a second piece movably attached to the first piece and having a first direction of travel parallel to a length of the base, and wherein the first actuator has a first collapsed position where the base and the first actuator do not extend beyond each other in opposing directions along the first direction of travel;
	a second actuator comprising a second rotary actuator having the second piece rotatably attached directly to a third piece that is movable between a second collapsed position adjacent the second piece and a second open position oriented perpendicular to the first direction of travel;
	a third actuator comprising a third linear actuator having the third piece and a fourth piece that is movable in a third direction of travel that is oriented perpendicular to the first direction of travel when the third piece is in the second open position;

	a fifth actuator comprising a fifth linear actuator having the fifth piece and a sixth piece that is movable in a fifth direction of travel that is oriented perpendicular to the first direction of travel and perpendicular to the third direction of travel when the second piece is in the second open position and the fourth piece is in the open position;
	a sixth actuator comprising a sixth rotary actuator having the sixth actuator piece and a seventh piece that is movable between a sixth collapsed position adjacent the sixth piece and a sixth open position oriented perpendicular to the third direction of travel and parallel to the first direction of travel; and 
	a seventh actuator comprising a seventh linear actuator having the seventh piece and an eighth piece that is movable in a seventh direction of travel that is oriented perpendicular to the sixth direction of travel and perpendicular to the third direction of travel when the second piece is in the second open position and the fourth piece is in the open position.

2.	The cartesian robot as described in claim 1, further comprising
	an eighth actuator comprising an eighth rotary actuator having the eighth piece and a ninth piece that is oriented perpendicular to the seventh direction of travel; and
	a tool connected to the eighth actuator.

3.	The cartesian robot as described in claim 1, wherein the base is fixed to a foundation.

4.	The cartesian robot as described in claim 1, wherein the base is adapted to move while the robot is in use.

5.	The cartesian robot as described in claim 1, wherein the base is adapted to move between robot operations.

6.	The cartesian robot as described in claim 1, further comprising outriggers actively attached to one of the plurality of actuators.

7.	The cartesian robot as described in claim 1, further comprising a plurality of outriggers actively attached to a plurality of actuators.

8.	The cartesian robot as described in claim 1, further comprising
	the third actuator having a top side and a bottom side as oriented on the perpendicular ends of the third actuator, and
	a support wheel mounted on the bottom of the third actuator.

9.	The cartesian robot as described in claim 1, 
	wherein the space envelope of the fully collapsed robot relative to the working envelope of the robot when it is fully unfolded is greater than 100 to 1,
	wherein the space envelope of the fully collapsed robot is measured when the second, fourth, and sixth rotary actuators are fully folded so that the first, third, fifth and seventh linear actuators are parallel with each other such that the robot is contained in its entirety within the bounds of a smallest possible rectangular cuboid, and 
	wherein the working envelope is the area which can be reached by the robot for the purpose of doing work when the second, fourth and sixth rotary actuators are oriented such that the third, fifth, and seventh directions of travel are perpendicular to each other.

10.	The cartesian robot as described in claim 1, 
	wherein the space envelope of the fully collapsed robot relative to the working envelope of the robot when it is fully unfolded is greater than 50 to 1,
	wherein the space envelope of the fully collapsed robot is measured when the second, fourth, and sixth rotary actuators are fully folded so that the first, third, fifth, and seventh linear actuators are parallel with each other such that the robot is contained in its entirety within the bounds of a smallest possible rectangular cuboid, and 
	wherein the working envelope is the area which can be reached by the robot for the purpose of doing work when the second, fourth, and sixth rotary actuators are oriented such that the third, fifth, and seventh directions of travel are perpendicular to each other.


	wherein the space envelope of the fully collapsed robot relative to the working envelope of the robot when it is fully unfolded is greater than 20 to 1,
	wherein the space envelope of the fully collapsed robot is measured when the second, fourth, and sixth rotary actuators are fully folded so that the first, third, fifth, and seventh linear actuators are parallel with each other such that the robot is contained in its entirety within the bounds of a smallest possible rectangular cuboid, and 
	wherein the working envelope is the area which can be reached by the robot for the purpose of doing work when the second, fourth, and sixth rotary actuators are oriented such that the third, fifth, and seventh directions of travel are perpendicular to each other.

12.	The cartesian robot as described in claim 1, 
	wherein the space envelope of the fully collapsed robot relative to the working envelope of the robot when it is fully unfolded is greater than 10 to 1,
	wherein the space envelope of the fully collapsed robot is measured when the second, fourth, and sixth rotary actuators are fully folded so that the first, third, fifth, and seventh linear actuators are parallel with each other such that the robot is contained in its entirety within the bounds of a smallest possible rectangular cuboid, and 
	wherein the working envelope is the area which can be reached by the robot for the purpose of doing work when the second, fourth, and sixth rotary actuators are oriented such that the third, fifth, and seventh directions of travel are perpendicular to each other.

13.	The cartesian robot as described in claim 1, 
	wherein the space envelope of the fully collapsed robot relative to the working envelope of the robot when it is fully unfolded is greater than 5 to 1,
	wherein the space envelope of the fully collapsed robot is measured when the second, fourth, and sixth rotary actuators are fully folded so that the first, third, fifth, and seventh linear 
	wherein the working envelope is the area which can be reached by the robot for the purpose of doing work when the second, fourth, and sixth rotary actuators are oriented such that the third, fifth, and seventh directions of travel are perpendicular to each other.

14.	The cartesian robot as described in claim 1, 
	wherein the space envelope of the fully collapsed robot relative to the working envelope of the robot when it is fully unfolded is greater than 1 to 1,
	wherein the space envelope of the fully collapsed robot is measured when the second, fourth, and sixth rotary actuators are fully folded so that the first, third, fifth, and seventh linear actuators are parallel with each other such that the robot is contained in its entirety within the bounds of a smallest possible rectangular cuboid, and 
	wherein the working envelope is the area which can be reached by the robot for the purpose of doing work when the second, fourth, and sixth rotary actuators are oriented such that the third, fifth, and seventh directions of travel are perpendicular to each other.

15.	The cartesian robot as described in claim 1, further comprising
	outriggers attached to the fixed piece of the third actuator, whereby the outriggers provide supplemental support to the third actuator.

16.	The cartesian robot as described in claim 2, wherein the tool attached to the eighth actuator is a nozzle for use in dispensing material.

17.	The cartesian robot as described in claim 2, wherein a movement of one of the first, second, third, fourth, fifth, sixth, seventh, or eighth actuators is initiated by an electric motor.

18.	The cartesian robot as described in claim 17, 
	further comprising a computer control operatively connected to the electric motor.



20.	The cartesian robot as described in claim 2, wherein the tool comprises an offset nozzle that places an end of the offset nozzle outside of a vertical profile of the actuators.

Drawings
The drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A search of the areas most relevant to the claimed design did not yield any references for a cartesian robot having first, second, third, fourth, fifth, sixth, and seventh actuators, as recited in Claim 1, which operate as recited in Claim 1.
The examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658